DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 14-26 are pending.
Claims 15, and 19-25 are objected to.
Claims 14, 16-18, and 26 are rejected.
Priority
Claims 14-26 are given Domestic Priority of PCT/FR2017/053083 filed on 13 Nov 2017 to Foreign Priority application FR16 60940 with the filing date of 14 Nov 2016. The claims are drawn to a method of identifying binding activities between an antibody and the antibodies anticipated target(s). Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1660940, filed on 14 Nov 2016.
Information Disclosure Statement
The Information disclosure received on 13 May 2019 has been entered and considered by the examiner.
Drawings
The drawing received on 13 May 2019 are accepted. 
Figure 2 is objected to as it is not in compliance with MPEP 2421.03.
Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.831(c). Sequence identifiers for sequences (i.e., “SEQ ID NO:X” or the like) must appear either in the drawings or in the Brief Description of the Drawings. 
Required response – Applicant must provide:
Amended drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers; 
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required sequence identifiers (i.e., “SEQ ID NO:X” or the like) into the Brief Description of the Drawings, consisting of: 
•	A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
•	A copy of the amended specification without markings (clean version); and 
•	A statement that the substitute specification contains no new matter.
Figure 2 from the drawings does not contain corresponding Sequence ID to amino acid listing.
Claim Interpretation
The term “in vitro” in claims 15, 19, 22-23, and 25 is being interpreted as meaning molecular biology laboratory techniques utilized to produce natural and/or synthetic DNA, RNA, mRNA, amino acid molecules, and/or proteins via a living organism or media replicating physiological conditions.
The term “binding capacity” in claims 15, 19, 22-23, and 25 is being interpreted as the measure of an antibody’s binding locations or valency positions available for interaction, contact, or binding.
Claim Rejections - 35 USC § 101
Claim(s) 15, and 19-25 introduce in vitro assay methods for antibody sequence construction, binding, comparison, derivation, and analysis which provides the practical application under 35 USC § 101.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14, 16-18, and 26 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity or a natural law with without significantly more.

The MPEP at MPEP 2106.03 sets forth steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes, the claims recite processes.
With respect to step (2A)(Prong I): Independent claim 14 recites Mathematical Concept Groping of Abstract Ideas recite. Independent claim 14, and dependent claims 16-18, and 26 further recites Mental Process of Grouping Abstract Ideas.

Mathematical Concept Grouping of Abstract Ideas:
Independent claim 14 requires calculating a score of similarity between reference and test antibodies (Mathematical concept of calculating a similarity score).
Mental Process Grouping of Abstract Ideas:
Independent claim 14 recites the mental process of considering providing database of at least 100 characterized antibodies, considering providing database of a simplified sequence from a target and reference antibody, and selecting a test antibody based on similarity score.
Dependent claim 16 recites the mental process of considering antibody data characterized by categories.
Dependent claim 17 recites the mental process of considering antibody data characterized by categories.
Dependent claim 18 recites the mental process of considering a calculated similarity score to characterize an antibody.  
Dependent claim 26 recites mental process of considering an antibody characterized as a non-antibody.
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute as abstract ideas.
With respect to 2A(Prong II): 
Independent claim 14 is directed to additional steps of inputting. The data inputting step is insufficient to provide integration of a judicial exception into a practical application, as set forth above.
Data inputting steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea. Data inputting does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data inputting steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g)). 
 None of these independent and dependent claims recite additional elements which would integrate a judicial exception into a practical application. 
(2B) Analysis:
With respect to claims 14, the additional element of data inputting steps do not rise to the level of significantly more than the judicial exception(s). For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to a non-statutory subject matter.
Allowable Subject Matter
Claim(s) 15, and 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH CONSTANTINE PULLIAM whose telephone number is (571)272-8696. The examiner can normally be reached 0730-1700 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.


/J.C.P./Examiner, Art Unit 1671                                                                                                                                                                                                        /JOHN S BRUSCA/Primary Examiner, Art Unit 1672